Citation Nr: 1817665	
Decision Date: 03/23/18    Archive Date: 04/03/18

DOCKET NO.  14-32 224	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for service connection for congestive heart disease with cardiomyopathy.  

2.  Entitlement to service connection for a left shoulder disorder.

3.  Entitlement to service connection for a right shoulder disorder.  


ATTORNEY FOR THE BOARD

N. Snyder, Counsel







INTRODUCTION

The Veteran had active service from July 1968 to May 1972.  

This matter came before the Board of Veterans' Appeals (Board) from an October 2013 decision by the Department of Veterans Affairs (VA) Regional Office (RO).

A hearing before the undersigned Veterans Law Judge was held in July 2017.  The hearing transcript has been associated with the claims file.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The record indicates that the Veteran was previously awarded disability benefits from the Social Security Administration (SSA).  See March 2015 SSA inquiry.  Records in the possession of the SSA could be supportive of the Veteran's claims.  Thus, further development to obtain those records is in order.  

Accordingly, the case is REMANDED for the following action:
 
1. Undertake appropriate development to obtain a copy of any SSA disability determination(s) for the Veteran and a copy of the records associated with any such determination(s).

2.  Thereafter, readjudicate the Veteran's claims.  If the benefits sought on appeal remain denied, the Veteran should be provided a supplemental statement of the case (SSOC).  The SSOC must contain notice of all relevant actions taken on the claim for benefits, to include a summary of the evidence and applicable law and regulations considered pertinent to the issue currently on appeal.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (West 2012).



_________________________________________________
T. REYNOLDS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (West 2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




